UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 10-Q (Mark One) þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2008 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number0-422 MIDDLESEX WATER COMPANY (Exact name of registrant as specified in its charter) New Jersey (State of incorporation) 22-1114430 (IRS employer identification no.) 1500 Ronson Road, Iselin, NJ08830 (Address of principal executive offices, including zip code) (732) 634-1500 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes þNo ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. Large accelerated filer ¨Accelerated filer þNon-accelerated filer ¨Smaller reporting company ¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). Yes ¨No þ The number of shares outstanding of each of the registrant's classes of common stock, as of August4, 2008: Common Stock, No Par Value: 13,281,961shares outstanding. INDEX PART I. FINANCIAL INFORMATION PAGE Item 1. Financial Statements: Condensed Consolidated Statements of Income 1 Condensed Consolidated Balance Sheets 2 Condensed Consolidated Statements of Cash Flows 3 Condensed Consolidated Statements of Capital Stock and Long-term Debt 4 Notes to Unaudited Condensed Consolidated Financial Statements 5 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 13 Item 3. Quantitative and Qualitative Disclosures of Market Risk 19 Item 4. Controls and Procedures 20 PART II. OTHER INFORMATION Item 1. Legal Proceedings 21 Item 1A. Risk Factors 21 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 21 Item 3. Defaults upon Senior Securities 21 Item 4. Submission of Matters to a Vote of Security Holders 21 Item 5. Other Information 22 Item 6. Exhibits 22 SIGNATURES 22 MIDDLESEX WATER COMPANY CONDENSED CONSOLIDATED STATEMENTS OF INCOME (Unaudited) (In thousands except per share amounts) Three Months Ended June 30, Six Months Ended June 30, 2008 2007 2008 2007 Operating Revenues $ 23,035 $ 21,745 $ 43,890 $ 40,732 Operating Expenses: Operations 10,617 10,143 21,719 20,335 Maintenance 1,110 1,037 2,107 2,015 Depreciation 1,955 1,875 3,885 3,720 Other Taxes 2,528 2,411 5,008 4,662 Total Operating Expenses 16,210 15,466 32,719 30,732 Operating Income 6,825 6,279 11,171 10,000 Other Income (Expense): Allowance for Funds Used During Construction 162 140 265 252 Other Income 277 282 518 508 Other Expense (113 ) (8 ) (158 ) (12 ) Total Other Income, net 326 414 625 748 Interest Charges 1,806 1,698 3,323 3,081 Income before Income Taxes 5,345 4,995 8,473 7,667 Income Taxes 1,780 1,682 2,904 2,583 Net Income 3,565 3,313 5,569 5,084 Preferred Stock Dividend Requirements 62 62 124 124 Earnings Applicable to Common Stock $ 3,503 $ 3,251 $ 5,445 $ 4,960 Earnings per share of Common Stock: Basic $ 0.26 $ 0.25 $ 0.41 $ 0.38 Diluted $ 0.26 $ 0.24 $ 0.41 $ 0.37 Average Number of Common Shares Outstanding : Basic 13,269 13,191 13,262 13,184 Diluted 13,600 13,522 13,593 13,515 Cash Dividends Paid per Common Share $ 0.1750 $ 0.1725 $ 0.3500 $ 0.3450 See Notes to Condensed Consolidated Financial Statements. 1 MIDDLESEX WATER COMPANY CONDENSED CONSOLIDATEDBALANCE SHEETS (Unaudited) (In thousands) June 30, December 31, ASSETS 2008 2007 UTILITY PLANT: Water Production $ 100,211 $ 98,942 Transmission and Distribution 270,764 264,939 General 26,453 24,874 Construction Work in Progress 15,299 9,833 TOTAL 412,727 398,588 Less Accumulated Depreciation 67,721 64,736 UTILITY PLANT - NET 345,006 333,852 CURRENT ASSETS: Cash and Cash Equivalents 3,724 2,029 Accounts Receivable, net 8,688 8,227 Unbilled Revenues 5,691 4,609 Materials and Supplies (at average cost) 1,451 1,205 Prepayments 1,657 1,363 TOTAL CURRENT ASSETS 21,211 17,433 DEFERRED CHARGES Unamortized Debt Expense 2,943 2,884 AND OTHER ASSETS: Preliminary Survey and Investigation Charges 6,187 5,283 Regulatory Assets 15,754 16,090 Operations Contracts Fees Receivable 4,216 4,184 Restricted Cash 6,113 6,418 Non-utility Assets - Net 6,277 6,183 Other 330 348 TOTAL DEFERRED CHARGES AND OTHER ASSETS 41,820 41,390 TOTAL ASSETS $ 408,037 $ 392,675 CAPITALIZATION AND LIABILITIES CAPITALIZATION: Common Stock, No Par Value $ 106,392 $ 105,668 Retained Earnings 28,245 27,441 Accumulated Other Comprehensive Income, net of tax - 69 TOTAL COMMON EQUITY 134,637 133,178 Preferred Stock 3,958 3,958 Long-term Debt 116,675 131,615 TOTAL CAPITALIZATION 255,270 268,751 CURRENT Current Portion of Long-term Debt 17,807 2,723 LIABILITIES: Notes Payable 17,000 6,250 Accounts Payable 4,982 6,477 Accrued Taxes 8,106 7,611 Accrued Interest 2,177 1,916 Unearned Revenues and Advanced Service Fees 787 758 Other 1,283 1,274 TOTAL CURRENT LIABILITIES 52,142 27,009 COMMITMENTS AND CONTINGENT LIABILITIES (Note 7) DEFERRED CREDITS Customer Advances for Construction 21,585 21,758 AND OTHER LIABILITIES: Accumulated Deferred Investment Tax Credits 1,421 1,461 Accumulated Deferred Income Taxes 18,305 17,940 Employee Benefit Plans 14,243 13,333 Regulatory Liability - Cost of Utility Plant Removal 5,979 5,726 Other 1,265 459 TOTAL DEFERRED CREDITS AND OTHER LIABILITIES 62,798 60,677 CONTRIBUTIONS IN AID OF CONSTRUCTION 37,827 36,238 TOTAL CAPITALIZATION AND LIABILITIES $ 408,037 $ 392,675 See Notes to Condensed Consolidated Financial Statements. 2 MIDDLESEX WATER COMPANY CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) (In thousands) Six Months Ended June 30, 2008 2007 CASH FLOWS FROM OPERATING ACTIVITIES: Net Income $ 5,569 $ 5,084 Adjustments to Reconcile Net Income to Net Cash Provided by Operating Activities: Depreciation and Amortization 4,208 4,029 Provision for Deferred Income Taxes and ITC 317 235 Equity Portion of AFUDC (138 ) (121 ) Cash Surrender Value of Life Insurance 115 (205 ) Gain on Disposal of Equity Investments (86 ) - Gain on Sale of Real Estate - (212 ) Changes in Assets and Liabilities: Accounts Receivable (493 ) (1,555 ) Unbilled Revenues (1,082 ) (1,546 ) Materials & Supplies (246 ) (139 ) Prepayments (294 ) (407 ) Other Assets (183 ) (194 ) Accounts Payable (559 ) 2,011 Accrued Taxes 531 1,312 Accrued Interest 261 32 Employee Benefit Plans 1,207 1,300 Unearned Revenue & Advanced Service Fees 29 106 Other Liabilities (123 ) 186 NET CASH PROVIDED BY OPERATING ACTIVITIES 9,033 9,916 CASH FLOWS FROM INVESTING ACTIVITIES: Utility Plant Expenditures, Including AFUDC of $127 in 2008 and $131 in 2007 (13,539 ) (8,774 ) Restricted Cash 340 647 Proceeds from Real Estate Dispositions - 273 Preliminary Survey & Investigation Charges (905 ) (1,590 ) NET CASH USED IN INVESTING ACTIVITIES (14,104 ) (9,444 ) CASH FLOWS FROM FINANCING ACTIVITIES: Redemption of Long-term Debt (795 ) (711 ) Proceeds from Issuance of Long-term Debt 939 133 Net Short-term Bank Borrowings 10,750 800 Deferred Debt Issuance Expenses (158 ) (30 ) Common Stock Issuance Expense - (15 ) Restricted Cash (35 ) (23 ) Proceeds from Issuance of Common Stock 724 705 Payment of Common Dividends (4,640 ) (4,547 ) Payment of Preferred Dividends (124 ) (124 ) Construction Advances and Contributions-Net 105 33 NET CASH PROVIDED BY (USED IN) FINANCING ACTIVITIES 6,766 (3,779 ) NET CHANGES IN CASH AND CASH EQUIVALENTS 1,695 (3,307 ) CASH AND CASH EQUIVALENTS AT BEGINNING OF PERIOD 2,029 5,826 CASH AND CASH EQUIVALENTS AT END OF PERIOD $ 3,724 $ 2,519 SUPPLEMENTAL DISCLOSURE OF NON-CASH ACTIVITY: Utility Plant received as Construction Advances and Contributions $ 1,312 $ 2,811 Transfer of Equity Investments to Employee Retirement Benefit Plans $ 132 - SUPPLEMENTAL DISCLOSURE OF CASH FLOWS INFORMATION: Cash Paid During the Year for: Interest $ 3,101 $ 3,098 Interest Capitalized $ (127 ) $ (131 ) Income Taxes $ 2,707 $ 1,518 See Notes to Condensed Consolidated Financial Statements. 3 MIDDLESEX WATER COMPANY CONDENSED CONSOLIDATED STATEMENTS OF CAPITAL STOCK AND LONG-TERM DEBT (Unaudited) (In thousands) June 30, December 31, 2008 2007 Common Stock, No Par Value Shares Authorized- 40,000 Shares Outstanding- 2008 - 13,278 $ 106,392 $ 105,668 2007 - 13,246 Retained Earnings 28,245 27,441 Accumulated Other Comprehensive Income (Loss), net of tax - 69 TOTAL COMMON EQUITY $ 134,637 $ 133,178 Cumulative Preference Stock, No Par Value: Shares Authorized - 100 Shares Outstanding - None Cumulative Preferred Stock, No Par Value Shares Authorized - 139 Shares Outstanding - 37 Convertible: Shares Outstanding, $7.00 Series - 14 $ 1,457 $ 1,457 Shares Outstanding, $8.00 Series - 12 1,399 1,399 Nonredeemable: Shares Outstanding, $7.00 Series -1 102 102 Shares Outstanding, $4.75 Series - 10 1,000 1,000 TOTAL PREFERRED STOCK $ 3,958 $ 3,958 Long-term Debt 8.05%, Amortizing Secured Note, due December 20, 2021 $ 2,749 $ 2,800 6.25%, Amortizing Secured Note, due May 22, 2028 8,365 8,575 6.44%, Amortizing Secured Note, due August 25, 2030 6,207 6,347 6.46%, Amortizing Secured Note, due September 19, 2031 6,487 6,627 4.22%, State Revolving Trust Note, due December 31, 2022 674 691 3.30% to 3.60%, State Revolving Trust Note, due May 1, 2025 3,678 3,168 3.49%, State Revolving Trust Note, due January 25, 2027 667 603 4.03%, State Revolving Trust Note, due December 1, 2026 957 974 3.64%, State Revolving Trust Note, due July 1, 2028 211 - 3.64%, State Revolving Trust Note, due January 1, 2028 140 - 4.00% to 5.00%, State Revolving Trust Bond, due September 1, 695 695 0.00%, State Revolving Fund Bond, due September 1, 2021 528 538 First Mortgage Bonds: 5.20%, Series S, due October 1, 2022 12,000 12,000 5.25%, Series T, due October 1, 2023 6,500 6,500 6.40%, Series U, due February 1, 2009 15,000 15,000 5.25%, Series V, due February 1, 2029 10,000 10,000 5.35%, Series W, due February 1, 2038 23,000 23,000 0.00%, Series X, due September 1, 2018 582 591 4.25% to 4.63%, Series Y, due September 1, 2018 765 765 0.00%, Series Z, due September 1, 2019 1,317 1,342 5.25% to 5.75%, Series AA, due September 1, 2019 1,785 1,785 0.00%, Series BB, due September 1, 2021 1,656 1,685 4.00% to 5.00%, Series CC, due September 1, 2021 1,995 1,995 5.10%, Series DD, due January 1, 2032 6,000 6,000 0.00%, Series EE, due September 1, 2024 7,004 7,112 3.00% to 5.50%, Series FF, due September 1, 2024 8,385 8,385 0.00%, Series GG, due September 1, 2026 1,685 1,710 4.00% to 5.00%, Series HH, due August 1, 2026 1,950 1,950 0.00%, Series II, due August 1, 2027 1,750 1,750 3.40% to 5.00%, Series JJ, due August 1, 2027 1,750 1,750 SUBTOTAL LONG-TERM DEBT 134,482 134,338 Less: Current Portion of Long-term Debt (17,807 ) (2,723 ) TOTAL LONG-TERM DEBT $ 116,675 $ 131,615 See Notes to Condensed Consolidated Financial Statements. 4 MIDDLESEX WATER COMPANY NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS Note 1 – Basis of Presentation Middlesex Water Company (Middlesex or the Company) is the parent company and sole shareholder of Tidewater Utilities, Inc. (Tidewater), Tidewater Environmental Services, Inc. (TESI), Pinelands Water Company (Pinelands Water) and Pinelands Wastewater Company (Pinelands Wastewater) (collectively, Pinelands), Utility Service Affiliates, Inc. (USA), and Utility Service Affiliates(Perth Amboy) Inc. (USA-PA). Southern Shores Water Company, LLC (Southern Shores) and White Marsh Environmental Systems, Inc. (White Marsh) are wholly-owned subsidiaries of Tidewater. The financial statements for Middlesex and its wholly-owned subsidiaries (the Company) are reported on a consolidated basis.All significant intercompany accounts and transactions have been eliminated. The consolidated notes within the 2007 Form 10-K are applicable to these financial statements and, in the opinion of the Company, the accompanying unaudited condensed consolidated financial statements contain all adjustments necessary (including normal recurring accruals) to present fairly the financial position as of June 30, 2008, the results of operations for the three month and six month periods ended June 30, 2008 and 2007, and cash flows for the six month periods ended June 30, 2008 and 2007. Information included in the Condensed Consolidated Balance Sheet as of December 31, 2007, has been derived from the Company’s audited financial statements for the year ended December 31, 2007. Certain reclassifications have been made to the prior year financial statements to conform with the current period presentation. Recent Accounting Pronouncements – In September 2006, the Financial Accounting Standards Board (FASB) issued SFAS 157, Fair Value Measurements, which establishes a framework for measuring fair value and expands disclosures about fair value measurements.SFAS 157 is effective for fiscal years beginning after November 15, 2007 and interim periods within those fiscal years.
